Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

	This is in response to the Amendment dated January 15, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 40-50 drawn to an invention nonelected with traverse in the reply filed on November 4, 2020.  
Newly submitted claims 51-53 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 51-53 are dependent on a non-elected claim.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 51-53 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
I.	Claims 18-23 and 26-39 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 18-23 and 26-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 26 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

III.	Claim 27 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of 

elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

IV.	Claim 38 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

V.	Claim 39 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 18-23, 26, 28-29, 32-37 and 39 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154), Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) and SU 467145 (‘145).

	The rejection of claims 18-23, 26, 28-29, 32-37 and 39 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Wiesner, Bokisa et al. and SU 467145 (‘145) has been withdrawn in view of Applicant’s amendment.

II.	Claim 27 has been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154), Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) and SU 467145 (‘145) as applied to claims 18-23, 26, 28-29, 32-37 and 39 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Wiesner, Bokisa et al. and SU 467145 (‘145) as applied to claims 18-23, 26, 28-29, 32-37 and 39 above, and further in view of Rohrer et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 30 and 31 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154), Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) and SU 467145 (‘145) as applied to claims 18-23, 26, 28-29, 32-37 and 39 above, and further in view of Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1).
	The rejection of claims 30 and 31 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Wiesner, Bokisa et al. and SU 467145 (‘145) as applied to claims 18-23, 26, 28-

29, 32-37 and 39 above, and further in view of Miyamoto et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 38 has been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154), Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) and SU 467145 (‘145) as applied to claims 18-23, 26, 28-29, 32-37 and 39 above, and further in view of Sakurai et al. (US Patent No. 5,674,374).
	The rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Wiesner, Bokisa et al. and SU 467145 (‘145) as applied to claims 18-23, 26, 28-29, 32-37 and 39 above, and further in view of Sakurai et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 18-23, 26, 29-37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18
	line 4, it is unclear what is meant by “a period of time sufficient time”.

II.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	line 5, recites “the activation solution comprising”.

Claim 26
	lines 1-2, recite “wherein the activation solution comprises hydrofluoric acid”.

	There are two independent introductions to the activation solution composition. It is unclear from the claim language what their relationship is.
	It appears that the hydrofluoric acid is further limiting the activation solution. However, the claim language is unclear as to whether it does.

Claim Rejections - 35 USC § 103
I.	Claims 18-23, 26, 29, 32-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Wiesner (US Patent No. 3,065,154), Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) and SU 467145 (‘145).

	Regarding claim 18, Carey teaches a method for depositing a tin-bismuth alloy on a substrate, the method comprising: 
• activating the substrate (= the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]], the activating comprising immersing the substrate into an activation solution (= a chemical activation process) [page 8, [0046]] for a period of time sufficient time to reduce the oxide on the substrate (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]]; 
	• after the activating the substrate, strike plating the substrate (= in one embodiment of the invention, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]].
	• after the strike plating the substrate, immersing the substrate and an anode in an electrolyte solution (= metal strip 12 is directed into electrolytic tank 44 and submerged in electrolyte 46); and 
• after the immersing the substrate and the anode, passing an electric current between the substrate and the anode (= an electrical current is directed into electrolyte 46 by electrodes 48) [page 26, [0167]] to form a tin-bismuth alloy deposit (page 31, [0191] and page 32, [0195]) on the substrate (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]].
The method of Carey differs from the instant invention because Carey does not disclose the following:

a.	The substrate initially comprising an oxide layer thereon.
	Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]).
	Burca teaches that:
Titanium-containing metals are of great interest to the aerospace industry because they have low densities, low thermal expansion coefficients, and high structural strengths. Parts made from titanium-containing metals are lightweight, and can withstand high thermal stresses and high physical loads (page 1, [0002]).

In some applications, it is desirable to deposit a metallic coating onto the surface of the part. 
However, the part rapidly oxidizes when exposed to oxygen to create an oxide layer that is electrically and chemically passive in nature. The presence of this passive oxide layer severely inhibits the chemical bonding that takes place between the metallic coating and the part. As a result, it is extremely difficult to deposit an adherent metal coating onto the part. Even when the metallic coating is successfully deposited onto the oxide layer of the part, adhesion tends to be poor. Consequently, the metallic coating is of little value since it can be removed from the surface of the part by bending, peeling and/or scratching (page 1, [0003]).

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because parts made from titanium-containing metals rapidly oxidizes when exposed to oxygen to create an oxide layer that is electrically and chemically passive in nature.
	b.	Wherein the period of time sufficient time to reduce the oxide layer on the substrate.
	Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]).
	In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; 

to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal. The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S. Pat.  No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

	Burca teaches that:

Titanium-containing metals are of great interest to the aerospace industry because they have low densities, low thermal expansion coefficients, and high structural strengths. Parts made from titanium-containing metals are lightweight, and can withstand high thermal stresses and high physical loads (page 1, [0002]).

In some applications, it is desirable to deposit a metallic coating onto the surface of the part. However, the part rapidly oxidizes when exposed to oxygen to create an oxide layer that is electrically and chemically passive in nature. The presence of this passive oxide layer severely inhibits the chemical bonding that takes place between the metallic coating and the part. As a result, it is extremely difficult to deposit an adherent metal coating onto the part. Even when the metallic coating is successfully deposited onto the oxide layer of the part, adhesion tends to be poor. Consequently, the metallic coating is of little value since it can be removed from the surface of the part by bending, peeling and/or scratching (page 1, [0003]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the activating described by Carey with wherein the period of time sufficient time to reduce the oxide layer on the substrate because titanium-containing metal parts rapidly oxidize when exposed to oxygen to create an oxide layer that is electrically and chemically passive in nature. The presence of this passive oxide 

layer severely inhibits the chemical bonding that takes place between a metallic coating and the titanium-containing metal parts. Chemically activating a base metal of titanium prior to applying a metal alloy coating to the base metal for a period of time sufficient to remove the oxide layer from the base metal surface improves the bonding of the metal alloy coating to the surface of the base metal.
c.	Wherein the activation solution comprises: water; an ammonium salt comprising a fluorine-containing anion; and sulfuric acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]).
The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
Wiesner teaches an alkali metal halogen etching bath for the preparation of titanium and its alloys for plating. The bath formulation comprises:
NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

(col. 1, line 71 to col. 2, line 7) and sulfuric acid (= sulfuric acid has been used with other fluoride ion containing salts to supply the hydrogen and fluoride ion concentrations) [col. 2, lines 19-21]. In general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex (col. 1, lines 65-70). 
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the activation solution described by Carey with wherein the activation solution comprises: water; an ammonium salt comprising a fluorine-containing anion; and sulfuric acid because a bath formulation of:
		NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

prepares titanium and its alloys for plating by completely ridding the surface of all oxides.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
d.	Wherein the electrolyte solution comprising: water; a stannous salt; a bismuth salt;
and at least one of sulfuric acid and sulfamic acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). Tin-bismuth alloy (page 31, [0191] and page 32, [0195]) is electroplated. The plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes (page 26, [0167]).
	Bokisa teaches tin alloy plating on a titanium structure (page 6, [0053]). The electroplating bath 104 contains an anode 108, a cathode 106, and an aqueous bath of water (= the electroplating bath contains water) [page 1, [0012]], an acid (= sulfuric acid) [page 2, 

[0018]], at least one complexing agent (= complexing agents) [pages 2-3, [0022]], an ionic alloy metal (= bismuth salts) [page 2, [0015]], and ionic tin (= tin salts) [page 2, [0013]] (page 7, [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte solution described by Carey with wherein the electrolyte solution comprising: water; a stannous salt; a bismuth salt; and at least one of sulfuric acid and sulfamic acid because an aqueous bath comprising water, sulfuric acid, a bismuth salt and a tin salt is an electrolyte that electroplates tin-bismuth alloy on titanium.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	e.	Wherein the anode comprises tin.
Carey teaches that tin-bismuth alloy (page 31, [0191] and page 32, [0195]) is electroplated (page 26, [0167]). The plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes (page 26, [0167]).
	SU ‘145 teaches the electrodeposition of tin-bismuth alloy. Anodes include Sn-Bi with 5-6% Bi (abstract).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode described by Carey with wherein the anode comprises tin because using anodes of Sn-Bi with 5-6% Bi electroplates tin-bismuth alloy. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 19, SU ‘145 teaches wherein the anode further comprises about 2 percent by weight to about 5 percent by weight bismuth, and wherein the substantial balance of the anode is the tin (= anodes of Sn-Bi with 5-6% Bi) [abstract].
	Regarding claim 20, Bokisa teaches wherein the electric current has a current density of about 10 amperes per square foot to about 50 amperes per square foot, based on a surface area of the substrate (= in one embodiment, current densities of about 1 ASF or more and about 1,000 ASF or less are employed) [page 6, [0052]].
	Regarding claim 21, Bokisa teaches wherein the electric current has a current density of about 15 amperes per square foot to about 30 amperes per square foot, based on a surface area of the substrate (= in one embodiment, current densities of about 1 ASF or more and about 1,000 ASF or less are employed) [page 6, [0052]].

Regarding claim 22, Bokisa teaches wherein the electric current is passed for a duration of time (= the length of time that the cathode is in contact with the electroplating bath or catholyte under a specified current density depends upon the desired thickness of the resultant tin alloy layer and the concentrations of the electroplating bath components), and wherein the duration of time is between about 5 minutes to about 120 minutes (= for a time of about 1 second or longer and about 60 minutes or shorter) [page 6, [0056]].
Regarding claim 23, Bokisa teaches wherein the electric current is passed for a duration of 
time (= the length of time that the cathode is in contact with the electroplating bath or catholyte under a specified current density depends upon the desired thickness of the resultant tin alloy layer and the concentrations of the electroplating bath components), and wherein the duration of time is between about 10 minutes to about 20 minutes (= for a time of about 1 second or longer and about 60 minutes or shorter) [page 6, [0056]].
	Regarding claim 26, Wiesner teaches wherein the activation solution comprises hydrofluoric acid (= HF (48% solution)) [col. 2, line 7].
	Regarding claim 29, Carey teaches wherein the strike plating comprises nickel strike plating (= in one embodiment of the invention, the intermediate barrier metal includes nickel. 
Typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]].
	Regarding claim 32, Carey teaches wherein the substrate comprises titanium (= the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]].
	Regarding claim 33, Bokisa teaches wherein the stannous salt comprises at least one of 

stannous sulfate, stannous chloride and stannous fluoride (= examples of tin salts include tin acetate, tin ethylhexanoate, tin sulfate, tin chloride, tin fluoride, tin iodide, tin bromide, tin 
methanesulfonate, tin oxide, tin tetrafluoroborate, tin trifluoromethanesulfonate, tin pyrophosphate, tin sulfide, and hydrates thereof) [page 2, [0013]].
	Regarding claim 34, Bokisa teaches wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 200 grams per liter, based on a total volume of the electrolyte solution (= in one embodiment, the electroplating bath contains about 1 g/l or more and about 300 g/l or less of ionic tin (as Sn2+)) [page 2, [0014]].  
	Regarding claim 35, Bokisa teaches wherein the bismuth salt comprises at least one of bismuth sulfate, bismuth oxide, bismuth nitrate, bismuth chloride and bismuth trifluoride (= specific examples include bismuth chloride, bismuth fluoride, bismuth nitrate, bismuth acetate, bismuth methanesulfonate, bismuth oxychloride, bismuth citrate) [page 2, [0015]].
	Regarding claim 36, Bokisa teaches wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 10 grams per liter, based on a total volume of the electrolyte solution (= in one embodiment, the electroplating bath or catholyte contains about 0.1 g/l or more and about 200 g/l or less of at least one ionic alloy metal) [page 2, [0016]].
	Regarding claim 37, the method of Carey differs from the instant invention because Carey does not disclose wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 milliliters per liter to about 150 milliliters per liter, based on a total volume of the electrolyte solution.

	Bokisa teaches that the catholyte may contain sulfuric acid (page 2, [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of sulfuric acid and 
sulfamic acid described by the Bokisa combination with wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 milliliters per liter to about 150 milliliters per liter, based on a total volume of the electrolyte solution because considering that Bokisa is silent as to the concentration of sulfuric acid, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the concentration of sulfuric acid through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 39, Bokisa teaches wherein the electrolyte solution further comprises at least one of a surfactant, methacrylic acid and dipropylene glycol methyl ether (= additives include surfactants) [page 4, [0038]].

II.	Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, 

II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Wiesner (US Patent No. 3,065,154), Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) and SU 467145 (‘145) as 
applied to claims 18-23, 26, 29, 32-37 and 39 above, and further in view of Miyamoto et al. (US 
Patent Application Publication No. 2019/0044159 A1).
	Carey, Burca, Wiesner, Bokisa and SU ‘145 are as applied above and incorporated herein.
Regarding claim 30, the method of Carey differs from the instant invention because Carey does not disclose wherein the strike plating comprises: immersing the substrate and a nickel anode in a strike plating electrolyte solution comprising nickel chloride, hydrochloric acid, and water; and passing an electric current between the substrate and the nickel anode.
Carey teaches that the intermediate metal barrier is applied to part of or the complete surface of the base metal by a plating process, a plating and subsequent flow heating process, a metal spraying process, a coating roller process, and/or immersion process in molten metal prior to applying the metal alloy coating to the base metal surface. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
Miyamoto teaches that:
To improve the adherence of the tin plating, preferably, the surface oxide film of the porous metal body is removed by strike nickel plating just before tin plating, and the porous metal body is placed in a tin plating liquid without drying. This process can increase the adherence of the coating layer (page 7, [0151]).

 	For example, strike nickel plating may be performed under the following conditions. Specifically, a Wood's strike nickel bath having a composition containing 240 g/L of nickel chloride and 


125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature, and nickel or carbon is used as an anode (pages 7-8, [0152]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by Carey with wherein the strike plating comprises: immersing the substrate and a nickel anode in a strike plating electrolyte solution comprising nickel chloride, hydrochloric acid, and water; and passing an electric current between the substrate and the nickel anode because strike nickel plating is performed by electroplating with a Wood’s strike nickel bath.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 31, Miyamoto teaches wherein the strike plating electrolyte solution comprises: about 100 grams per liter to about 300 grams per liter of the nickel chloride, based on total volume of the strike plating electrolyte solution (= 240 g/L of nickel chloride); and about 50 milliliters per liter to about 250 milliliters per liter of the hydrochloric acid, based on total volume of the strike plating electrolyte solution (= 125 ml/L of hydrochloric acid) [pages 7-8, [0152]].


RE: REMARKS
Applicant states that Carey is directed to a method for coating a brass strip. Carey fails to disclose a method as recited in Claim 18. Specifically, Carey discloses utilizing a spray metal process for coating, as opposed to electrodeposition, as recited in Claim 18. (See Carey, ƿƿ 16, 52, 53 and 275).
In response, present claim 18, line 1, recites “a substrate”. The brass disclosed by Carey is a substrate as presently claimed. 
Carey teaches that:
Referring now to FIG. 3, an alternative process for coating metal strip 12 with a corrosion resistant metal alloy is illustrated. Metal strip is shown to be coated with a corrosion resistant metal alloy by a continuous electroplating process. This coating process is a non-hot-dip process in that a heat created intermetallic layer is not formed between the metal strip and metal alloy coating. Metal strip 12 is directed into electrolytic tank 44 and submerged in electrolyte 46. Metal strip 12 can be directed into electrolytic tank 44 immediately after being unrolled from metal roll 10; after being pretreated by one or more pretreatment processes; and/or after being coated with metal alloy by immersion, spray metal coating, and/or roller coating. As metal strip 12 passes through electrolytic tank 44, an electrical current is directed into electrolyte 46 by electrodes 48. The current through electrodes 48 is supplied by power source 49. The plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes. The metal alloy can be plated onto the surface of metal strip 12 by one or more plating operations. After the metal strip is plated, the metal strip is moved out of electrolytic tank 44. The thickness of the plated corrosion resistant alloy is generally at least about 1 micron, and typically less than about 200 microns. Coating thickness of 2-77 microns, and 10-77 microns are typical coating thicknesses. After the metal strip exits electrolytic tank 44, the coated metal strip can be further treated by rinsing, pretreating, heating, coating with a metal alloy by a hot-dip process, and/or post treatment (page 26, [0167]).

Carey teaches after the immersing the substrate and the anode, passing an electric current between the substrate and the anode (= an electrical current is directed into electrolyte 46 by electrodes 48) [page 26, [0167]] to form a tin-bismuth alloy deposit (page 31, [0191] and 

page 32, [0195]) on the substrate (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]].
There is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	Applicant states that Wiesner fails to disclose a method including an activating step of immersing the substrate in an activation solution comprising water, an ammonium salt comprising a fluorine-containing anion, and sulfuric acid for a period of time sufficient time to reduce the oxide layer on the substrate prior to 1) strike plating the substrate and 2) immersing the substrate in an electrolyte solution and passing a current between the substrate and an anode comprising tin.

	In response, Weisner is used for the teaching of the claimed activation solution, etc.
The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by 
attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	Applicant states that similarly, Bokisa fails to remedy the deficiencies of Carey because Bokisa does not disclose the step of activating by immersing the substrate in an activation solution comprising water, an ammonium salt comprising a fluorine-containing anion, and sulfuric acid for a period of time sufficient time to reduce the oxide layer on the substrate prior to 1) strike plating the substrate and 2) immersing the substrate in an electrolyte solution and passing a current between the substrate and an anode comprising tin.
	In response, Bokisa is used for the teaching of the claimed electrolyte solution, etc. 
The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	Applicant states that finally, ‘145, which is cited for teaching electrodeposition of tin-

bismuth alloy, fails to remedy the deficiencies of Carey for at least the reasons above.
	In response, SU ‘145 is used for the teaching of the anode.
The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	Applicant states that additionally, Applicant notes Miyamoto is directed to a method for producing a porous metal body having a three-dimensional mesh-like structure and, therefore, fails to remedy the deficiencies of Carey. Specifically, Miyamoto fails to teach or disclose a method for depositing a tin-bismuth alloy on a substrate comprising, among other things, the step of activating by immersing the substrate in an activation solution comprising water, an ammonium salt comprising a fluorine-containing anion, and sulfuric acid for a period of time sufficient time to reduce the oxide layer on the substrate prior to 1) strike plating the substrate and 2) immersing the substrate in an electrolyte solution and passing a current between the substrate and an anode comprising tin. 
	In response, Miyamoto is used for the teaching of the claimed strike plating, etc.
The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by 

attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Burca et al. (US Patent Application Publication No. 2004/0173465 A1) is cited to teach an anodic activation in an electrolyte bath (page 1, [0010]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system.  Status information for published applications 

may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 5, 2021